Citation Nr: 1127270	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to medications used to control back and foot pain.

5.  Entitlement to service connection for a stomach condition, diagnosed as gastroesophageal reflux disease (GERD), to include as secondary to medications used to control back and foot pain.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1983 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran's claims were previously before the Board in May 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA and Social Security Administration (SSA) records, as well as affording the Veteran VA examinations.  Unfortunately, another remand is required for the reasons discussed below.

The Veteran's claim of entitlement to service connection for a low back disability was also before the Board in May 2009 and remanded for additional evidentiary development.  The Appeals Management Center (AMC) in Washington, D.C. subsequently issued a rating decision in July 2010 in which it granted service connection for a pars defect with spondylolisthesis at L4-5, claimed as low back pain.  The AMC evaluated the Veteran's low back disability as 20 percent disabling, effective April 30, 2004.  To date, the Veteran has not expressed disagreement with either the disability rating or the effective date assigned.  Accordingly, this issue is no longer before the Board for appellate consideration.

The Veteran's representative further indicated in the April 2011 informal hearing presentation (IHP) that the Veteran was entitled to a 100 percent disability rating for his service-connected PTSD.  The Board construes this statement to be a claim for an increased rating for service-connected PTSD and refers it for any appropriate action. 
The issues of (1)entitlement to service connection for bilateral plantar fasciitis; (2) entitlement to service connection for a left ankle disability; (3) entitlement to service connection for a right ankle disability; and (4) entitlement to service connection for a stomach condition, diagnosed as gastroesophageal reflux disease (GERD), to include as secondary to medications used to control back and foot pain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran stated that he experienced psychiatric problems after an in-service carjacking attempt.  He also reported a continuity of psychiatric problems since active service; these reports are supported by the competent medical evidence of record.

2.  Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorder, diagnosed as depression and schizoaffective disorder, is related to his active duty military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and schizoaffective disorder, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed psychiatric disorder, to include depression and schizoaffective disorder, is related to his period of active service, and in particular, to his involvement in an attempted carjacking incident.  In the alternative, the Veteran alleges that his depression resulted from the medications used to control his service-connected back disability and/or his foot disability.  

Preliminarily, the Board notes that the Veteran has been diagnosed as having several psychiatric disorders, including depression and schizoaffective disorder.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to medications used to control back and foot pain.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit of the doubt is afforded the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination. 

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for an acquired psychiatric disorder.  However, the Veteran was treated at sick call in January 1994 for multiple abrasions and contusions to his feet bilaterally after fighting with a would-be car thief during an attempted carjacking.  The impression was multiple soft tissue injuries.

Pertinent post-service evidence of record reflects that the Veteran was diagnosed as having depression in April 2004.  See Dr. Bennett's private treatment note.  The Veteran later presented to a VA mental health clinic in November 2005 for an intake consultation.  He reported having a history of auditory hallucinations "since childhood."  He also reported having alternating moods and other bipolar symptoms since having an "accident" in 1994.  The impression was schizophrenia, chronic paranoid type, rule out schizoaffective disorder, bipolar type.  The Veteran was also diagnosed as having obsessive compulsive disorder.  

The Veteran was afforded a VA Compensation and Pension (C&P) contract posttraumatic stress (PTSD) examination in April 2006.  The Veteran reported having intermittent auditory hallucinations during active service, but stated that the "voices would go away" as long as he kept busy.  The Veteran also reported a traumatic in-service incident in which he fought off a thief during an attempted carjacking.  The Veteran sustained "several minor injuries but nothing significant" as a result of this incident.  He subsequently reported becoming more paranoid after this incident, trusting no one.  According to the examiner, "this is apparently the incident that led to [the Veteran] getting out of the Army when he did."  The Veteran's past medical history was also significant for a history of major episodes of depression as well as schizophrenia.  Following a psychiatric assessment, the examiner diagnosed the Veteran as having schizoaffective disorder, manic type, and PTSD, severe and chronic.  

In the examiner's opinion, the Veteran's schizophrenia "probably" pre-existed his period of active service.  The examiner further stated that the Veteran's PTSD and schizophrenia produced an "overlay" of psychiatric symptoms.  The Veteran's father's death "probably" also led to the Veteran's decision to leave the Army and terminate his association with the band.  The Veteran was subsequently granted service connection for PTSD and denied service connection for schizophrenia.  See August 2006 rating decision.   

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in December 2007.  In particular, the Veteran reported experiencing nightmares and symptoms of depression since being carjacked and stated that he "can't trust people because of what happened in the Army."  According to the Veteran, the onset of his psychiatric symptoms occurred after he was carjacked.  He denied psychiatric symptoms before this incident.  Following a psychiatric assessment, the Veteran was diagnosed as having PTSD and schizoaffective disorder.  These diagnoses were attributed to the Veteran's in-service carjacking incident.  

Also associated with the Veteran's claims file is evidence which showed that he received Social Security Disability benefits for schizophrenia and PTSD, effective October 17, 2003.  In addition, several private treatment records dated in 2008 reflect continued treatment for schizoaffective disorder, while VA treatment records confirm his diagnosis of depression.

VA administered another VA C&P psychiatric examination in December 2009.  The Veteran's past medical history was significant for depressive disorder, not otherwise specified, among other conditions.  Following a psychiatric assessment, the Veteran was diagnosed as having chronic PTSD and schizoaffective disorder.  According to the examiner, it "appears" that the Veteran had schizoaffective disorder prior to the in-service carjacking incident and that this incident "appears" to have exacerbated his paranoid delusions which were already present.    
    
The Board acknowledges that the Veteran in this case has a currently diagnosed psychiatric disorder.  The controlling question, therefore, is whether this disability is related to the Veteran's period of active service on a direct or presumptive basis.  Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding of service connection for an acquired psychiatric disorder, diagnosed as depression and schizoaffective disorder.  Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."
A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2010); Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this regard, there is competing medical evidence of record as to whether the Veteran's acquired psychiatric disorder had its onset in service.  On one hand, the Veteran's STRs were negative for a diagnosis of or treatment for a psychiatric disorder.  The Veteran also denied a pre-service history of psychiatric problems while the December 2007 VA examiner concluded that the Veteran's psychiatric symptoms began in service after the carjacking attempt.  In contrast, VA examiners in April 2006 and December 2009 found that the Veteran's schizoaffective disorder "probably" began or "appeared" to begin prior to service and was exacerbated by the in-service carjacking attempt.      

The Board observes that the presumption of soundness applies in this case and it has not been rebutted based on the evidence of record.  The totality of the medical evidence does not constitute clear and unmistakable evidence that the onset of the Veteran's psychiatric symptoms began prior to his period of active service.  While the April 2006 and December 2009 VA examiners speculated that the Veteran's psychiatric symptoms probably began or appeared to begin prior to his period of active service (and were exacerbated by the carjacking attempt), the examiners did not provide a rationale to support this conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Moreover, the Veteran specifically denied having any psychiatric symptoms until after the in-service carjacking incident and the December 2007 VA examiner essentially corroborated the Veteran's recollection regarding the onset of his symptoms.  Accordingly, because the presumption of soundness has not been rebutted by clear and unmistakable evidence, the Board finds that the objective evidence of record supports a finding that the Veteran's acquired psychiatric disorder, diagnosed as schizoaffective disorder and depression, had its onset in service.  See Groves v. Peake, 524 F.3d 1306, 1909 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).
In addition, the Veteran reported a continuity of psychiatric symptoms since the in-service carjacking incident and discharge from service.  In fact, the April 2006 VA examiner noted that it was apparently "the [carjacking] incident that led to [the Veteran] getting out of the Army when he did."  The Veteran's report of symptoms both in service and following discharge from service were likewise corroborated by the objective medical evidence of record.  See April 2006, December 2007, and December 2009 VA examination reports.  

The Veteran is competent to make such statements and the Board ultimately finds these statements to be credible and probative given the evidence of record described immediately above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  

Accordingly, the Board finds that service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder, is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

Service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder, is granted.


REMAND

I.  Bilateral Foot and Ankle Disability

Service treatment records (STRs) associated with the claims file showed that the Veteran was treated for foot pain on more than one occasion in service.  For example, the Veteran presented to sick call in October 1986 after having right foot pain for a period of four days.  He denied any injury or trauma to the right foot at that time.  The impression was musculoskeletal pain.  

The Veteran was also treated at sick call in January 1994 for multiple abrasions and contusions to his feet bilaterally after fighting with a would-be car thief during an attempted carjacking.  The impression was multiple soft tissue injuries.  However, a June 1994 clinical evaluation and physical examination administered prior to discharge from service was negative for any evidence of bilateral plantar fasciitis or a bilateral ankle disability.

Post-service treatment records reflected a diagnosis of and treatment for left ankle sprain (following a work-related accident), bilateral plantar fasciitis, right foot and ankle strain, a proximal transverse fracture through the left fifth metatarsal with a mild amount of comminution (which was surgically repaired), fragmentation of the lateral sesamoid at the first right metatarsophalangeal (MTP) joint, and bilateral ankle arthralgia.  See private and VA treatment records dated October and December 2003, January, March, April, and August 2004, January and May 2005, and September and December 2009.

In light of this evidence, the Board requested a VA examination to determine the nature and etiology of the Veteran's currently diagnosed bilateral foot and ankle disabilities and their relationship to service, if any.  VA subsequently administered a foot examination in September 2009.  The examiner concluded that neither the Veteran's bilateral ankle discomfort nor his bilateral plantar fascial symptoms were related to the in-service carjacking incident.  No rationale was provided to support this opinion.  Similarly, VA administered a joints examination in December 2009.  The examiner diagnosed the Veteran as having bilateral ankle arthralgia as well as bilateral plantar fasciitis, but provided no opinion about the relationship of these disabilities to the Veteran's period of service.  

A deferred rating decision issued in March 2010 indicated that the September 2009 VA foot examination was inadequate for evaluation purposes because no rationale was offered to support the opinion provided.  Although unclear from the evidence of record, it appears that an addendum to the December 2009 VA examination was created in VA's VISTA system, but the actual addendum is not included in the claims file.  On remand, therefore, an attempt should be made to retrieve the December 2009 addendum from VISTA.  Regardless of whether this addendum can be obtained, the Veteran should be afforded new VA examinations to determine the nature and etiology of the Veteran's currently diagnosed bilateral foot and ankle disabilities and their relationship to service, if any.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes).   

II.  GERD

STRs associated with the claims file are negative for a diagnosis of or treatment for GERD.  However, both private and VA post-service treatment records reflect treatment for GERD, among other conditions.  See treatment records dated October 2003, April 2004, October 2008, and VA's problem list.   

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As noted above, the Veteran claims entitlement to service connection for GERD, to include as secondary to medications used to control his back and foot pain.  In light of the AMC's recent decision to grant service connection to the Veteran for a pars defect with spondylolisthesis at L4-5, claimed as low back pain, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently diagnosed GERD, and its relationship to service or a service-connected disability.  To the extent that there is a relationship between this disability and the Veteran's bilateral foot and ankle disability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board previously requested complete copies of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  See May 2009 remand order.  Some Social Security Disability records were associated with the claims file, but it appears that these were submitted by the Veteran.  See July 2009 statement.  On remand, therefore, another attempt should be made to obtain a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from May 18, 2010.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his bilateral foot and ankle disabilities, and GERD that are not already of record, to include any worker's compensation records related to the October 2003 left foot injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his bilateral foot and ankle disabilities, and GERD that are not already of record, to include any worker's compensation records related to the October 2003 left foot injury.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from May 18, 2010.  If there are no VA medical records dated after May 18, 2010, this finding should be documented in the claims folder.  In addition, an attempt should be made to obtain the December 2009 VA examination addendum/addenda which was scanned into VISTA.  If it cannot be obtained, this finding should be documented in the claims folder. 

3.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After all of the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed bilateral foot and ankle disabilities.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
 
In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed bilateral foot disability (including any other bilateral foot disability diagnosed on examination) began in or is related to his period of active service, to include but not limited to, his in-service treatment for foot pain in October 1986 and/or injuries sustained as a result of the January 1994 carjacking attempt.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  In reaching this conclusion, the examiner is asked to comment on the significance of the Veteran's October 2003 work-related left foot injury, if any.  A complete rationale for any stated opinion is required. 

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed bilateral ankle disability (including any other bilateral ankle disability diagnosed on examination) began in or is related to his period of active service, to include but not limited to, his in-service treatment for foot pain in October 1986 and/or injuries sustained as a result of the January 1994 carjacking attempt.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for any stated opinion is required. 

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed gastrointestinal disability, to include GERD.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed gastrointestinal disability (including GERD or any other gastrointestinal disability diagnosed on examination) began in or is related to his period of active service.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service, if any.  

In the alternative, the examiner is asked to indicate whether the Veteran's currently diagnosed gastrointestinal disability, to include GERD, is proximately due to, the result of, or caused by the Veteran's service-connected back disability (or any other service-connected disability), to include the frequent use of prescribed medications used to treat the service-connected disability.  If not, the examiner is asked to express an opinion as to whether the gastrointestinal disability is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected back disability (and the prescribed medications used to treat this disability).  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


